[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                               FOR THE ELEVENTH CIRCUIT
                                                       U.S. COURT OF APPEALS
                                    _______________
                                                                      ELEVENTH CIRCUIT
                                                                         JULY 23, 2003
                                        No. 01-14621
                                                                       THOMAS K. KAHN
                                     _______________                       CLERK
                             D. C. Docket No. 00-00001 CV-DF-3

ROMEO CARR,
CEDRICK WYMBS,

                                                                       Plaintiffs-Appellants,

                                            versus

JOSEPH TATANGELO,
in his individual capacity,
ANTHONY FORTSON,
in his individual capacity,
DAMIEN MERCER,
in his individual capacity,

                                                           Defendants-Appellees.
                             ______________________________

                          Appeal from the United States District Court
                              for the Middle District of Georgia
                            ______________________________

                                        (July 23, 2003)

Before BIRCH and DUBINA, Circuit Judges, and KATZ*, District Judge.
_______________
* Honorable Marvin Katz, United States District Judge for the Eastern District of Pennsylvania,
sitting by designation.
BIRCH, Circuit Judge:

       In this appeal, we determine whether police officers are entitled to qualified

immunity when an individual was shot in the course of surveillance. The district

court accorded the officers qualified immunity. We affirm.

                                     I. BACKGROUND

       In the early morning hours of Sunday, October 24, 1999, in Monroe,

Georgia, defendants-appellees, Officers Joseph Tatangelo, Anthony Fortson, and

Damien Mercer, were pursuing an individual who had fled during an investigatory

stop that involved plaintiffs-appellants Romeo Carr and Cedrick Wymbs.1 The

       1
         This investigatory stop at approximately 1:30 A.M. at Jack Peters Grocery Store in
Monroe, Georgia, was the subject of a prior 42 U.S.C. § 1983 case in which the district court
accorded the officers qualified immunity for handcuffing Carr, Wymbs, and others to secure
them while Officer Mercer chased the individual who ran from the scene. When Officer Mercer
returned without the fleeing subject, the handcuffs were removed from Carr, Wymbs, and the
others, and they were told that they were free to go. Carr v. Tatangelo, No. 3:00-CV-2 (DF), slip
op. at 3-4 (M. D. Ga. Aug. 10, 2001) (order granting defendant police officers qualified
immunity). Our court affirmed on the basis of the district court’s opinion. Carr v. Tatangelo,
No. 01-14698 (11th Cir. Apr. 26, 2002) (per curiam). Analyzing the former case under the Fourth
Amendment, the district judge determined that the police officers reasonably believed that the car
of individuals outside a previously robbed grocery store, located in a high-crime area, when the
police believed that the store should have been closed, signaled reasonable suspicion that
criminal conduct had occurred, was occurring, or was about to occur, which necessitated
investigation. Carr, No. 3:00-CV-2(DF), slip op. at 12-13. The district judge concluded

       that it was reasonable to believe that Plaintiffs [Carr, Wymbs, and others]
       possessed weapons and that frisking them was necessary for safety purposes.
       First, Defendants [Officers Tatangelo, Fortson, and Mercer] generally knew that
       Plaintiffs had criminal records, and Officer Mercer specifically knew that Romeo
       Carr had been involved in an incident with a gun. Second, Defendants had
       legitimate cause to fear for their safety because they were outnumbered. Finally,
       Plaintiffs were in a high-crime area known for drug activity, and the Eleventh

                                                2
officers decided to patrol the New Lacy Street area of Monroe, a high-crime area

known for drug trafficking, to look for the individual who fled as well as to watch

for drug activity.2 While the officers were observing a pay telephone and the

street for evidence of drug activity, visibly intoxicated Harold Henderson

appeared, and Officer Mercer asked him what he was doing in the area at that

time. Henderson, who said that he was going to get drugs for others at Carr’s

house, gave his name as Harold Wade and consented to a pat-down search. In

Henderson’s wallet, Officer Mercer found Henderson’s parole identification card,

which revealed that Henderson had given the officers an incorrect name and birth

date. The officers also called into dispatch to see if Henderson had any

outstanding warrants.




       Circuit has recognized that individuals involved in drug trafficking are often
       armed. See United States v. Cruz, 909 F.2d 422, 424 (11th Cir. 1989) (per
       curiam). Under these circumstances, a limited protective search was reasonable.

Id. at 14. While the circumstances of this case are different, which affects our analysis, the
interaction of the same police officers with Carr and Wymbs a short time thereafter is relevant
knowledge for this case.
       2
          Officer Tatangelo testified that, in addition to drug trafficking, this area had “shootings,
aggravated assaults,” and other crimes. Dep. of Joseph Tatangelo at 67. While the officers were
on duty in those early morning hours, seventeen-year-old Chris Peters was riding with Officer
Fortson in his patrol car as part of the police ride-along program. Peters accompanied the
officers in their surveillance, which is the subject of this case, and was left to fend for himself
when the shooting occurred.

                                                  3
           To avoid going to jail, Henderson proposed a “deal” to the officers: in

exchange for letting him go, Henderson volunteered to go to Carr's house and have

somebody come out with drugs for the officers to arrest.3 Dep. of Damien Mercer

at 50-51. The officers agreed and let Henderson walk to Carr’s house, although

Officer Mercer kept his wallet. After Henderson had departed from the presence

of the officers, they learned that there were three outstanding warrants for his

arrest, including theft by taking and parole violation by escape. Dep. of Anthony

Fortson at 288; Mercer Dep. at 58. At that point, the objective of the officers’

surveillance changed, and they went to Carr’s house to watch for Henderson to

emerge so that they could apprehend and arrest him. 4 The officers never saw

Henderson again.

       The officers positioned themselves behind trees and bushes near Carr's

house to give them a view of the house without being seen. Officer Tantagelo was

across the street from Carr's house in an area where there were bushes and shrubs,

Officer Fortson was on the same side of the street as Officer Tantagelo, but farther

away from the house, and Officer Mercer was on the side of Carr's house lying on


       3
        Officer Mercer described Henderson’s proposed “deal" with the officers: "He said he
would do us a favor if we would do him a favor." Dep. of Damien Mercer at 42.
       4
       Officer Mercer explained that the officers did not knock on Carr’s door to find
Henderson because the warrants were not for Carr’s address. Id. at 61.

                                               4
the ground in some bushes. As the officers watched, a car with three or four

women drove up in front of Carr’s house, and the horn sounded. Carr went out to

the car and conversed with the women from the passenger’s side.

       As Carr walked out to the vehicle and Wymbs walked outside and down the

street to use the pay telephone, Henderson entered the house. As he returned from

the pay telephone and walked toward Carr’s house, Wymbs noticed movement in

the bushes across the street, which he believed to be a person. When he reached

the car where Carr was talking to the women, Wymbs asked Carr to come to the

rear of the vehicle, told Carr of his concern, asked him to come and look with him,

and threw a rock into the bushes where he had detected movement “[t]o see

whether it was a real person.” Dep. of Cedrick Wymbs at 95; Dep. of Romeo Carr

at 71. After throwing his rock, Wymbs asked “[W]ho is that over there?” Wymbs

Dep. at 100. He then called “Reggie, Reggie.” 5 Carr Dep. at 72; Wymbs Dep. at

100, 157. Noticing no movement after Wymbs threw his rock and also thinking

that the hidden individual might be Williams, Carr threw a rock hard and had his

hand raised to throw another rock when he was shot.6

       5
         Reggie Williams was the individual who had stabbed Carr’s brother in an altercation the
previous night. The brother was in a hospital in Atlanta, and Carr had visited him there earlier
that evening.
       6
       Carr testified that he believed that Williams might harm “somebody,” either Carr “or
anybody who would come out of our house.” Carr Dep. at 72. He further testified: “If the police

                                               5
       Wymbs testified that, when he walked back from the pay telephone and

threw rocks into the bushes, his sunglasses were on top of his head. Wymbs Dep.

at 101-02. After throwing rocks, Wymbs “was folding [his sunglasses] up and

putting them in [his] pocket,” and Carr “was about to throw his [rock], [when the

police officers] started shooting.” Id. at 102. Carr has suggested that Wymbs’s

folding his sunglasses was the “click-clack noise” that the officers heard that

caused them to start shooting. Id. at 122; Carr Dep. at 86. Carr testified that the

noise of Wymbs’s removing his glasses and placing them in his pocket cause him

to think that Wymbs “had shot [Carr] at first.” Carr Dep. at 86.

       The police officers related the incident as they perceived it from their

hidden locations. Officer Fortson testified that Officer Mercer communicated over

the police radio that Carr and Wymbs knew that the officers were in the bushes.

Fortson Dep. at 310. Carr and Wymbs walked across the street and were pointing

and looking into the bushes. Officer Fortson testified that one asked: “[I]s that the

‘po-po’?” Id. at 324, 335. The other responded: “[T]hat’s not the ‘po-po.’” Id.

Immediately thereafter, Officer Fortson “heard someone racking a round,” 7 id. at


would have never said they shot me, I wouldn’t even know today who it was.” Id.
       7
          In addition to his professional experience as a police officer, Officer Fortson had
military experience that had taught him the distinctive sound of a bullet being chambered in a
gun: “[e]ight years in the military, three years in the infantry, two years as a unit armorer taking
care of the weapons, and a total of five years’ law enforcement experience.” Fortson Dep. at

                                                  6
344, 347, which caused him to draw his weapon, although he did not fire because

there was no target; he waited until he “actually perceived a threat,” id. at 357.

Officer Tatangelo then screamed “‘police,’” id. at 336, 361, whereupon Officer

Fortson could see Carr and Wymbs pointing a weapon at Officer Tatangelo, id. at

358, 361. Officer Fortson verified: “I’m certain that one of them pointed a weapon

at Officer Tatangelo.” 8 Id. at 362. Officer Tatangelo testified that, when the gun

was pointed at him, it “scared the hell out of me.” Dep. of Joseph Tatangelo at

226. Then Officer Tatangelo “heard the rack of the gun [Carr or Wymbs] was

holding,” id. at 231, and he saw “what [he] believed to be a small portion of the

barrel” of a semi-automatic weapon, id. at 232.9

       Officer Fortson testified that he was the first to fire his weapon because Carr

and Wymbs “pointed a weapon at Officer Tatangelo,” Fortson Dep. at 364, and he

“was protecting a third party,” id. at 365. Officer Fortson fired only once because


349, 354. Although he did not see a gun at the time, id. at 354, he heard the unique sound of
someone racking a gun: “It’s kind of a combination between a click and a sliding sound,” id. at
356.
       8
         Officer Fortson testified: “I know one of the figures that was closest to where I was
pointed a weapon by his silhouette.” Fortson Dep. at 361-62.
       9
          Similarly, Officer Mercer, who had “been around guns and hunting all [his] life” was
“[a]bsolutely 100 percent positive” that he heard a gun racking. Mercer Dep. at 82. He further
testified that he “was almost 100 percent sure that [Officers Tatangelo and Fortson] were
working with their guns cocked and ready to fire” because most officers “carry a loaded weapon
at work”; otherwise, “you might as well not have one.” Id. at 87. He emphasized that “[p]olice
officers don’t rack guns before they shoot them.” Id. at 92.

                                                 7
he saw the muzzle of Officer Tatangelo’s gun, knew that he was moving toward

Officer Fortson, and he did not want him to be in his line of fire. Following

Officer Fortson’s one shot, Officer Tatangelo testified that he fired his gun “eight”

times and that he was shooting to kill. Tatangelo Dep. at 237. He believed that

Carr had shot at him, and he shot so many times “[t]o eliminate the threat.” 10 Id. at

243.

       Like Officer Tatangelo, Officer Fortson testified that he believed that his

life was in danger when he heard a bullet being chambered, that he “thought [Carr

and Wymbs] were going to shoot Officer Tatangelo,” Fortson Dep. at 368-69, and

believed that, if they would “shoot him,” then they would shoot Officer Fortson

also, id. at 369. When Officer Fortson shot his gun, he aimed at center mass

consistent with his training. Although Officer Fortson testified that “I’m the one

who hit Romeo Carr,” id. at 371, he also stated that, at the time, “I d[id]n’t know

whether I hit him or not,” id. Moreover, Carr and Wymbs “took off running

towards the house roughly almost instantaneously after the first shot.” Id. at 374.




       10
           Officer Tatangelo explained the threat that he was trying to eliminate: “The threat was
that he had a gun, he was pointing it at me, and I pulled my weapon to defend myself, my fellow
officers, and the citizens of the city of Monroe. That’s what I was doing. . . . It just happened so
fast.” Tatangelo Dep. at 245.

                                                  8
       After Officers Tatangelo and Fortson ascertained that they were not

wounded, and Officer Mercer ran across the street to join them, all the officers ran

back to their cars following the shooting to await backup that they had summoned.

Officer Fortson testified that they did not know “how far away backup was” and

that they “didn’t want to be in a hostile area,” which did not “make good common

sense.” Id. at 394. Consequently, the officers ran back to their cars in a more

secure area rather than pursuing Carr and Wymbs.11 Frightened by his first

experience of being close to gunfire in the line of duty, Officer Mercer radioed

that shots had been fired, and, in addition to regular police backup, he “called for


       11
          Officer Fortson explained the reason for not pursuing Carr and Wymbs: “I wasn’t going
to chase somebody with a gun, not when they go into their own house.” Fortson Dep. at 393. He
also explained the officers’ reasoning for leaving an unsecured area and running to their cars in a
secure area to wait for backup:

                 [W]e were in basically a very unsecured area, we needed to get
                 back to an area where we were secured, we were safe, and we
                 could get backup to come in there without them being
                 compromised.
                   ....
                         An unsecured area is an area that we don’t have control
                 over. I had no control over that street whatsoever. By me standing
                 there doesn’t mean I had control over it. I could not control if
                 somebody were to come out with an AK-47 and waste all of us. I
                 couldn’t control that.
                         Back at our cars, back at our patrol cars, we had a little bit
                 more control of the area as far as we knew that no one was going to
                 walk out the door with a weapon, or we had a safe assumption that
                 nobody was going to walk out their door with a weapon.

Id. at 401-02.

                                                   9
the National Guard,” Mercer Dep. at 90, and a helicopter to search the woods with

light, id. at 96. No gun that Carr or Wymbs may have had was located outside or

inside Carr’s house, and they denied having a gun.12

       When the shooting began, Carr “took off running” and did not realize that

he had been shot until he was inside his house.13 Carr Dep. at 76. Moreover, Carr

outran Wymbs, who had not been shot, was the first back at his house, and dove in

the front door. Id. at 77. He lay on the floor in the front hallway until the

paramedics arrived.

       After the shooting stopped, approximately twenty people came out into the

street, and they were angry about the shooting. Wymbs and Carr’s brother ran

outside, stopped a county police car that was driving by, and informed that Carr

had been shot. The county police called for backup and an ambulance. Wymbs

testified that, from the end of the shooting until the county police were notified,

was “less than five minutes.” Wymbs Dep. at 120. The Monroe City Police

arrived in “less than two minutes” and secured the scene. Id. at 121. Then, the

ambulance arrived and took Carr to the hospital for medical assistance.

       12
          Wymbs testified that neither he nor Carr had a gun when they were throwing rocks at
the figure in the bushes. Wymbs Dep. at 106.
       13
         When asked if he felt the bullet that hit him, Carr responded: “No. When I got in the
house, my stomach felt like something swelling up. I pulled my shirt up and looked. My
stomach had a hole in it.” Carr Dep. at 76.

                                               10
      Carr and Wymbs filed a 42 U.S.C. § 1983 action in the Middle District of

Georgia against Officers Tatangelo, Fortson, and Mercer and alleged denial of

Fourteenth Amendment rights of substantive due process as to Carr and Wymbs

with respect to excessive force and medical care as to Carr as well as various state

claims. They also sought punitive damages and attorneys’ fees under 42 U.S.C. §

1988. Determining that Carr and Wymbs failed to show the alleged constitutional

violations on the facts of this case, the district judge, following a hearing, granted

the officers’ summary judgment motions on the basis of qualified immunity and

declined to exercise supplemental jurisdiction over the state-law claims. On

appeal, Carr and Wymbs pursue their arguments under the Fourth and Fourteenth

Amendments.

                                  II. DISCUSSION

      We review a district court’s granting summary judgment based on qualified

immunity de novo. Holmes v. Kucynda, 321 F.3d 1069, 1077 (11th Cir. 2003).

Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). In our summary-

judgment review, “we construe the facts and draw all reasonable inferences in the

                                          11
light most favorable to the nonmoving party.” Farrow v. West, 320 F.3d 1235,

1239 n.2 (11th Cir. 2003) (emphasis added).

       Under qualified immunity, “government officials performing discretionary

functions generally are shielded from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.”14 Harlow v. Fitzgerald, 457 U.S.

800, 818, 102 S.Ct. 2727, 2738 (1982). This defense “provides ample protection

to all but the plainly incompetent or those who knowingly violate the law.”

Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 1096 (1986). “[Q]ualified

immunity operates ‘to ensure that before they are subjected to suit, officers are on

notice their conduct is unlawful.’” Hope v. Pelzer, 536 U.S. 730, __, 122 S.Ct.

2508, 2515 (2002) (quoting Saucier v. Katz, 533 U.S. 194, 206, 121 S.Ct. 2151,

2158 (2001)).

       “The threshold inquiry a court must undertake in a qualified immunity

analysis is whether plaintiff’s allegations, if true, establish a constitutional

violation.” Id. at __, 122 S.Ct. at 2513. Even “constitutionally impermissible

conduct” might not render government officials liable for civil damages if those



       14
          There is no question in this case that Officers Tatangelo, Fortson, and Mercer were
acting in their discretionary capacities as police officers when the challenged shooting occurred.

                                                12
actions had not been clearly established as violative of the Constitution when they

occurred. Id. at __, 122 S.Ct. at 2515.

       For a constitutional right to be clearly established, its contours “must
       be sufficiently clear that a reasonable official would understand that
       what he is doing violates that right. This is not to say that an official
       action is protected by qualified immunity unless the very action in
       question has previously been held unlawful, but it is to say that in the
       light of pre-existing law the unlawfulness must be apparent.”

Id. (quoting Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 3039

(1987)) (internal citation omitted). Accordingly, if the issues that Carr and

Wymbs have raised on appeal establish a constitutional violation, then we must

determine if Officers Tatangelo, Fortson, and Mercer violated the constitutional

rights of appellants and, if so, whether they had “fair warning” under clearly

established law that their conduct was unconstitutional. Id.

A. Excessive Force

       Carr and Wymbs contend that Officers Tatangelo and Fortson’s shooting at

them constituted excessive force. Because the participation of each was different,

their arguments involve separate constitutional analyses. Fourth Amendment

analysis applies to Carr, since he was shot.15 In contrast, Fourteenth Amendment,

       15
         Although Carr maintained his excessive-force claim as to his being shot under the
Fourteenth Amendment in district court, the Supreme Court has clarified

              that all claims that law enforcement officers have used excessive
              force–deadly or not–in the course of an arrest, investigatory stop,

                                               13
substantive-due-process analysis applies to Wymbs because he was not impacted

physically in the shooting.

       1. Romeo Carr

        “Violation of the Fourth Amendment requires an intentional acquisition of

physical control.” Brower v. County of Inyo, 489 U.S. 593, 596, 109 S.Ct. 1378,

1381 (1989) (emphasis added). Fourth Amendment analysis of intentional

physical control by police officers in § 1983 cases alleging excessive force, “[a]s

in other Fourth Amendment contexts,” is subject to an objective reasonableness

inquiry: “the question is whether the officers’ actions are ‘objectively reasonable’

in light of the facts and circumstances confronting them, without regard to their


               or other “seizure” of a free citizen should be analyzed under the
               Fourth Amendment and its “reasonableness” standard, rather than
               under a “substantive due process” approach. Because the Fourth
               Amendment provides an explicit textual source of constitutional
               protection against this sort of physically intrusive governmental
               conduct, that Amendment, not the more generalized notion of
               “substantive due process,” must be the guide for analyzing these
               claims.

Graham v. Connor, 490 U.S. 386, 395, 109 S.Ct. 1865, 1871 (1989). The district judge accorded
the police officers qualified immunity as to Carr’s excessive-force claim relating to his being
shot because he litigated this issue under Fourteenth Amendment, substantive due process, rather
than the Fourth Amendment. Consequently, the district judge did not analyze Carr’s excessive
force claim under the Fourth Amendment. On appeal, however, Carr pursues this argument
under the Fourth Amendment only. Because the Fourth Amendment is the proper basis for this
claim, we analyze it under the Fourth Amendment. “[W]e may affirm the district court as long as
‘the judgment entered is correct on any legal ground regardless of the grounds addressed, adopted
or rejected by the district court.’” Ochran v. United States, 273 F.3d 1315, 1318 (11th Cir. 2001)
(citation omitted).

                                               14
underlying intent or motivation.” 16 Graham v. Connor, 490 U.S. 386, 397, 109

S.Ct. 1865, 1872 (1989); see Tennessee v. Garner, 471 U.S. 1, 9, 105 S.Ct. 1694,

1700 (1985) (noting that the constitutional justification of a particular seizure is

determined by “the totality of circumstances”).

              The “reasonableness” of a particular use of force must be
       judged from the perspective of a reasonable officer on the scene,
       rather than with the 20/20 vision of hindsight. . . . The calculus of
       reasonableness must embody allowance for the fact that police
       officers are often forced to make split-second judgments–in
       circumstances that are tense, uncertain, and rapidly evolving–about
       the amount of force that is necessary in a particular situation.

Graham, 490 U.S. at 396-97, 109 S.Ct. at 1872.17

       An intentional seizure of a person “readily bears the meaning of a laying on

of hands or application of physical force to restrain movement, even when it is

ultimately unsuccessful.” California v. Hodari D., 499 U.S. 621, 626, 111 S.Ct.

1547, 1550 (1991). “While it is not always clear just when minimal police

interference becomes a seizure, there can be no question that apprehension by the


       16
          To the extent that Carr has suggested that the officers bore ill will toward Carr and
Wymbs from their encounter with them earlier that night, not only is there no evidence that was
the case, but also subjective intent is inappropriate in qualified immunity, objective
reasonableness analysis.
       17
           Carr and Wymbs have taken issue with the district court for considering the officers’
responses and reactions to their respective perceptions that Carr or Wymbs was pointing a gun
and chambering a bullet at Officer Tatangelo. Yet, Graham requires an evaluation of the
officers’ reasonable apprehension to assess their responses to the circumstances confronting
them, particularly in rapidly evolving situation.

                                                15
use of deadly force is a seizure subject to the reasonableness requirement of the

Fourth Amendment.” Garner, 471 U.S. at 7, 105 S.Ct. at 1699 (internal citation

omitted). The Supreme Court has instructed that determination of the

constitutionality of a seizure requires “‘balanc[ing] the nature and quality of the

intrusion on the individual’s Fourth Amendment interests against the importance

of the governmental interests alleged to justify the intrusion.’” Id. at 8, 105 S.Ct.

at 1699 (citation omitted). Relevant to this case, the Court has recognized that it is

constitutionally permissible for an officer to use deadly force when “the officer

has probable cause to believe that the suspect poses a threat of serious physical

harm, either to the officer or to others.” Id. at 11, 105 S.Ct. at 1701; Willingham

v. Loughnan, 261 F.3d 1178, 1186 (11th Cir. 2001).

       Carr has argued that a seizure did not occur under the Fourth Amendment

because he was not stopped but ran back to his house. The seizure occurred when

Carr was struck by the bullet from Officer Fortson’s gun; in running away he

submitted by retreating, although he was not stopped until he until he reached his

house.18 Because Officer Fortson’s shot to Carr’s abdomen was not fatal and

       18
           We have recognized that delay following an officer’s shooting an individual and the
intended result does not negate Fourth Amendment seizure: “It is also apparent that [a § 1983
plaintiff] could have been ‘seized’ for Fourth Amendment purposes even though he was not
taken into custody immediately following the shooting. . . . Undeniably, [the officer’s] firing of
his weapon was an application of force with the design to restrain movement.” Vaughan v. Cox,
264 F.3d 1027, 1033 (11th Cir. 2001), cert. granted, opinion vacated, and remanded, 536 U.S.

                                                16
because of his fright and apparent adrenaline rush in the exigencies of the moment,

Carr was able to run across the street to his house to seek refuge. Officer Fortson

had shot to kill to save the life of Officer Tatangelo, and it is his intent and the

physical contact of the bullet from his gun that governs our Fourth Amendment,

seizure analysis. Although Carr was not immediately stopped by the bullet from

Officer Fortson’s gun, he nevertheless was seized within the meaning of the

Fourth Amendment when the bullet struck or contacted him. See Vaughan v. Cox,

264 F.3d 1027, 1033 (11th Cir. 2001) (“Because [§ 1983 plaintiff] was hit by a

bullet that was meant to stop him, he was subject to a Fourth Amendment

seizure.”), cert. granted, opinion vacated, and remanded, 536 U.S. 953, 122 S.Ct.

2653 (2002), opinion reinstated, 316 F.3d 1210, 1214 (11th Cir.), cert. denied, ___

U.S. ___, 123 S.Ct. 2252 (2003); Menuel v. City of Atlanta, 25 F.3d 990, 996 (11th

Cir. 1994) (“In sum, the officers seized the decedent by shooting her, but . . .

violated none of her Fourth Amendment rights as a result.”).

       Having determined that Carr has stated a cognizable Fourth Amendment

seizure claim, we must decide if the officers violated clearly established law in

shooting him. “An officer is entitled to qualified immunity if a reasonable officer,



953, 122 S.Ct. 2653 (2002), opinion reinstated, 316 F.3d 1210, 1214 (11th Cir.), cert. denied, __
U.S. __, 123 S.Ct. 2252 (2003).

                                                17
under the circumstances, might have thought that the use of force did not violate

the federal law at the time of the incident.” Willingham, 261 F.3d at 1187.

Although he had drawn his weapon, Officer Fortson did not fire his gun until he

saw Carr point what he perceived to be a gun into the bushes behind which Officer

Tatangelo was hiding and heard the sound of a bullet being chambered. Both he

and Officer Tatangelo testified that they heard this distinctive sound.19

      Officer Fortson testified that he shot Carr with the intention of killing him,

as he had been trained, in order to prevent Carr from shooting Officer Tatangelo.

In a split-second, rapidly escalating situation involving perceived deadly force,

coupled with his police response training, Officer Fortson acted in an objectively

reasonable manner to the perceived imminent threat to his fellow officer to save

his life. Officer Tatangelo’s subsequent shooting of bullets that did not strike Carr

or Wymbs was reaction to the same perceived threat of a gun and the chambering

of bullets to protect himself. We have “acknowledged[d] that law enforcement

officers . . . may reasonably but mistakenly conclude that probable cause exists to




      19
           The officers also knew that they were in a high-crime neighborhood. See supra note 1.

                                                18
justify the use of deadly force.” 20 Vaughan v. Cox, 316 F.3d 1210, 1214 (11th


       20
          Acknowledging Garner as “[t]he clearly established standard” in a similar case that
occurred in 1992, the Fourth Circuit explained “that a police officer’s use of deadly force is not
excessive where he has probable cause to believe a suspect poses a threat of serious physical
harm to the officer or others.” McLenagan v. Karnes, 27 F.3d 1002, 1006-07 (4th Cir. 1994).
“Regardless of whether probable cause actually existed, if a reasonable officer possessing the
same particularized information as [the subject officer] could have, in light of Garner, believed
that his conduct was lawful, then [the officer] is entitled to qualified immunity.” Id. at 1007.
        In McLenagan, the defendant police officer heard another police officer yell, “The man
has got a gun!” Id. at 1005. The officer immediately drew his gun, turned around, and saw the
suspect almost upon him. Id. Although the officer could not see whether the suspect had a gun,
he shot him anyway. Id. As the suspect fell to the ground with “serious injuries to his hands and
abdomen,” the officer saw that he had no weapon. Id.
        The Fourth Circuit determined that this use of force was reasonable under the
circumstances and that a warning was unnecessary in the particular situation. Id. at 1007-08.

               For all [the officer] knew, the hesitation involved in giving a
               warning could readily cause such a warning to be his last. We
               decline, therefore, to fashion an inflexible rule that, in order to
               avoid civil liability, an officer must always warn his suspect before
               firing—particularly where, as here, such a warning might easily
               have cost the officer his life.
               . . . It is true that [the officer] did not see a gun in [the suspect’s]
               hands, but it is also true that he could not confirm that [the suspect]
               was unarmed. We will not second-guess the split-second judgment
               of a trained police officer merely because that judgment turns out
               to be mistaken, particularly where inaction could have resulted in
               death or serious injury to the officer and others. Although it is
               extremely unfortunate that [the suspect] was seriously injured, §
               1983 does not purport to redress injuries resulting from reasonable
               mistakes.
               . . . [I]n this case, [the officer] had no time to consider anything at
               all—except his and the public’s immediate safety. At the moment
               of truth, [the officer] acted well within the range of behavior
               expected of a police officer. What happened after the critical time
               had passed is simply irrelevant.

Id. (first, second, and third emphases added). We agree with the reasoning of the Fourth Circuit
in McLenagan, which is analogous to the shooting incident in this case. This reasoning is
particularly relevant to Carr and Wymbs’s contentions that the officers should have warned or
identified themselves, a fact that is in contention.

                                                 19
Cir.), cert. denied, __ U.S. __, 123 S.Ct. 2252 (2003).

        When Carr was shot in 1999, Garner, permitting an officer to use deadly

force to protect himself or others, had been Supreme Court law for fourteen

years.21 As we have noted previously when a seizure by shooting occurred in a

rapidly escalating situation that resulted in death: “‘Reconsideration will nearly

always reveal that something different could have been done if the officer knew

the future before it occurred. This is what we mean when we say we refuse to

second-guess the officer.’” Menuel, 25 F.3d at 997 (citation omitted). In

determining whether the officers in this case are entitled to qualified immunity, we

analyze the precise circumstances immediately preceding Carr’s being shot and

not the earlier surveillance decisions or the events following the shooting. Under

the Fourth Amendment objective reasonableness standard applied to the officers’


       21
           Carr’s arguments that the officers were not chasing him as a fleeing felon or attempting
to arrest him and take him into custody are inapposite. At the time when the shooting occurred,
the appropriate analysis under Garner was defense of self and others. Based on Garner, the Fifth
Circuit accorded qualified immunity to officers when an individual who was riding in a car
during a high-speed chase by officers following a robbery was shot and killed. Reese v.
Anderson, 926 F.2d 494 (5th Cir. 1991). After the getaway car spun out of control and stopped, a
police officer ordered the occupants inside the car to raise their hands. When one occupant
raised and lowered his hands several times, an officer, believing that the man was reaching for a
gun that would place the officers in danger, shot him once in the head at a distance of
approximately ten feet and killed him. Although the parties differed on how the shooting
transpired, the Fifth Circuit determined that the shooting “was reasonable and not excessive.” Id.
at 500. Reversing the denial of summary judgment based on qualified immunity to the individual
officers, the court explained that “[u]nder these circumstances, a reasonable officer could well
fear for his safety and that of others nearby.” Id. at 501.

                                                20
defense of themselves and a fellow officer, Officers Fortson, Tatangelo, and

Mercer22 are entitled to qualified immunity on Carr’s Fourth Amendment, seizure

argument.23

       2. Cedrick Wymbs

       Because Wymbs was not shot or physically touched by the officers, his

excessive force cause of action relating to the shooting is based on substantive due

process under the Fourteenth Amendment. We have held “that a non-seizure

Fourteenth Amendment substantive due process claim of excessive force survives

Graham.” Wilson v. Northcutt, 987 F.2d 719, 722 (11th Cir. 1993); see County of

Sacramento v. Lewis, 523 U.S. 833, 843, 118 S.Ct. 1708, 1715 (1998) (“The

Fourth Amendment covers only ‘searches and seizures,’ neither of which took

place here.”). “[T]he substantive due process guarantee protects against



       22
          The apparent cause of action against Officer Mercer was his failure to intervene to
prevent the shooting. Officer Mercer, however, was across the street lying under bushes beside
Carr’s house, his surveillance position. While he was in radio contact with Officers Tatangelo
and Fortson, his view was of Carr and Wymbs’s backs, so he was not in a position to see whether
or not they possessed a weapon. He did not participate in the shooting; indeed, he was unaware
of the rapidly developing situation until he heard the racking of a gun immediately preceding the
shooting, which gave him no time to act from across the street. Consequently, under the
objective reasonableness standard that we must apply, Officer Mercer is entitled to qualified
immunity.
       23
          Although the parties have not provided, and we have not located, a case with precisely
these circumstances, the pre-existing Supreme Court decisions in Garner as well as Graham and
Brower clearly established that Officers Tatangelo, Fortson, and Mercer acted in an objectively
reasonable manner in this situation. Hope, 536 U.S. at __, 122 S.Ct. at 2515.

                                               21
government power arbitrarily and oppressively exercised.” Lewis, 523 U.S. at

846, 118 S.Ct. at 1716 (citing Daniels v. Williams, 474 U.S. 327, 331, 106 S.Ct.

662, 664 (1986)). The Supreme Court has explained that “the cognizable level of

executive abuse of power [i]s that which shocks the conscience.” Id. at 846, 118

S.Ct. at 1717 (referencing Rochin v. California, 342 U.S. 165, 172-73, 72 S.Ct.

205, 209-10 (1952)).24 “[O]nly the most egregious official conduct” will be the

sort of “abusive executive action” that can be sufficiently arbitrary for

constitutional recognition as a potentially viable substantive due process claim.

Id. at 846, 118 S.Ct. at 1716. The Court viewed “conduct intended to injure in

some way unjustifiable by any government interest [a]s the sort of official action

most likely to rise to the conscience-shocking level.” Id. at 849, 118 S.Ct. at 1718

(emphasis added). The Court also instructed that “our concern with preserving the

constitutional proportions of substantive due process demands an exact analysis of




       24
          The shocks-the-conscious standard means that the conduct must “do more than offend
some fastidious squeamishness or private sentimentalism about combating crime too
energetically”; it must “offend even hardened sensibilities.” Rochin, 342 U.S. at 172, 72 S.Ct. at
209, 210; see Gilmore v. City of Atlanta, Ga., 774 F.2d 1495, 1500 (11th Cir. 1985) (en banc)
(recognizing that “the violations which give rise to a substantive due process claim are
necessarily more egregious than those which give rise to simple tort actions”).

                                                22
circumstances before any abuse of power is condemned as conscience shocking.”25

Id. at 850, 118 S.Ct. at 1718-19.

       We have delineated for our circuit the justifiable government interests to be

evaluated when assessing the applicability of qualified immunity to a claim of

excessive force for a substantive due process violation by police officers:

       Similar to the standard used to evaluate Fourth Amendment excessive
       force claims, the standard used to evaluate substantive due process
       excessive force claims looks to a number of factors, including “the
       need for force and the amount of force used, the extent of injury
       inflicted, and whether force was applied in a good faith effort to
       maintain or restore discipline or maliciously and sadistically for the
       very purpose of causing harm.” Again, similar to the standard used to
       evaluate Fourth Amendment excessive force claims, this standard
       does not establish a “bright line” that would readily alert officers to a
       violation. Therefore, “qualified immunity applies unless the
       application of the standard would inevitably lead every reasonable
       [official] in [the officer’s] place to conclude the force was unlawful.”




       25
           Aligning procedural due process with substantive due process as to consideration of
totality of the circumstances, the Court further explained:

               “The phrase [due process of law] formulates a concept less rigid
               and more fluid than those envisaged in other specific and particular
               provisions of the Bill of Rights. Its application is less a matter of
               rule. Asserted denial is to be tested by an appraisal of the totality
               of facts in a given case. That which may, in one setting, constitute
               a denial of fundamental fairness, shocking to the universal sense of
               justice, may, in other circumstances, and in the light of other
               considerations, fall short of such denial.”

Lewis, 523 U.S. at 850, 118 S.Ct. at 1719 (quoting Betts v. Brady, 316 U.S. 455, 462, 62 S.Ct.
1252, 1256 (1942)).

                                                23
Jones v. City of Dothan, Ala., 121 F.3d 1456, 1461 (11th Cir. 1997) (per curiam)

(alterations in original) (citations omitted). Consequently, Wymbs had a higher

burden to show a violation of substantive due process under the Fourteenth

Amendment than did Carr in demonstrating a Fourth Amendment violation. We

initially must review the circumstances of the shooting as to Wymbs to determine

whether he has stated a constitutional violation by the officers in this case. If not,

then the officers are entitled to qualified immunity. Hope, 536 U.S. at __, 122

S.Ct. at 2513.

      We first examine the need for force and the amount of force used. In those

dark, early Sunday morning hours, Officers Tantangelo, Fortson, and Mercer were

conducting surveillance in a high-crime neighborhood. They were hidden and

watching for Henderson, with outstanding warrants, to emerge from Carr’s house

so that they could arrest him, which was characteristic police work. While

Officers Tatangelo and Fortson were hidden by bushes across the street from

Carr’s house, Carr and Wymbs began to throw rocks into the bushes behind which

they were hidden. They then walked in front of the bushes behind which Officer

Tatangelo was hidden, and both officers believed that they saw either Carr or

Wymbs point a gun at Officer Tatangelo. Whatever doubt as to their perception of

a gun was eliminated when both officers heard a click-clack sound, a noise each

                                          24
officer independently identified from his training and experience with weapons as

the distinctive sound of a bullet being chambered in a gun. Although Carr now

claims that the click-clack sound was Wymbs folding his sunglasses, significantly,

he testified that he thought Wymbs had shot him, which indicates that Carr

thought that Wymbs had a gun.26 Thus, three people at the scene of the shooting


       26
         We note, as did defense counsel at the summary judgment hearing, that it is unusual for
someone to be wearing sunglasses in such early morning hours when it is dark. R2-11.
Regarding whether Carr and Wymbs had a gun when they thought that Williams, who had
stabbed Carr’s brother, was in the bushes, the district judge had an insightful exchange with
defense counsel at the summary judgment hearing:

               THE COURT: But, I mean, it doesn’t really add up. You’re afraid
               that Reggie Williams is out there, he has already stabbed your
               brother, you’re a little afraid—you are afraid of him. Are you
               going to make him even madder by throwing rocks at him?

               [DEFENSE COUNSEL]: Your honor, I completely agree with the
               preposterousness of that position, which is exactly why I kind of
               label this you-don’t-bring-a-rock-to-a-gun fight, and which also
               makes it . . . a lot less likely that these plaintiffs, who believe that
               this guy has stabbed one of their brothers is in the bushes, that
               they’re lobbing rocks rather than pointing a gun and make[s] their
               story a lot less plausible.

Id. at 19. Additionally, the fact that a gun was not located outside or inside Carr’s house is not
determinative. Defense counsel gave a reasonable explanation of how the gun could have
disappeared:

               [I]t is important to note that there were numerous people inside the
               Carr residence. Cedric[k] Wymbs and Romeo Carr both fled
               directly into the residence after the shooting.
                        There were numerous people in there at that time, and those
               people, one of those persons could have easily taken the gun and
               gone out the back of the house before any other officers came up
               because our officers went . . . back to their car to get help.
                        In fact, Harold Henderson, who had gone into the Carr

                                                  25
believed that Carr or Wymbs had a gun, including Officers Tatangelo and Fortson

who testified that they saw the gun from behind the bushes. When both Officers

Tatangelo and Fortson reasonably perceived that deadly force had been drawn on

Officer Tatangelo, their surveillance ended, and they were entitled to respond in

kind with deadly force to protect themselves. The amount of force with which

they responded was directly proportional to that with which they were confronted.

        The second factor we consider is the extent of the injury caused by the

police conduct. Wymbs incurred no physical injury as a result of the shooting

incident. The third factor requires us to determine whether force was used in good

faith to maintain or restore order or maliciously and sadistically to cause harm. At

the summary judgment hearing, counsel for Carr and Wymbs conceded that he

would characterize the officers’ conduct as “malicious” and not sadistic. R2-35.

The alleged malicious conduct consisted of the use of Henderson as an informant

that caused the officers to be hiding outside Carr’s house.27 The officers’ earlier

                residence, was not there when the other officers came to assist Mr.
                Carr with his injury. So at least one person who had been in the
                house was not there afterwards.

Id. at 15-16.
        27
          Carr and Wymbs have faulted the district court for not considering a preliminary report
by expert witness Lou Reiter in opposition to Officer Tatangelo’s motion for summary judgment.
This preliminary report purports to show that the police practices used by these officers were
inconsistent with accepted police practices. The preliminary report, however, is not based on
personal knowledge of this case and does not take into account the sworn testimony of the

                                                26
dealings with Henderson, however, do not bear on whether it was reasonable for

them to commence shooting when they perceived that Carr or Wymbs had pointed

a gun at Officer Tantangelo and chambered a bullet. The shooting was not malice;

it was self-defense and defense of a fellow officer. Significantly, neither officer

fired his weapon until life-threatening danger was imminent, signaled by

chambering of a bullet.

       The protective shooting by Officers Fortson and Tatangelo does not rise to

the level of egregious conduct that would shock the conscience of a person even

with the most tender sensibilities. After assessing the requisite factors in the

totality of the circumstances of this case, we conclude that Wymbs has not stated a



officers involved. Importantly, the alleged expert’s report is unsworn. Only “pleadings,
depositions, answers to interrogatories, and admissions on file, together with affidavits” can be
considered by the district court in reviewing a summary judgment motion. Fed. R. Civ. P. 56(c)
(emphasis added). “Supporting and opposing affidavits shall be made on personal knowledge,
shall set forth such facts as would be admissible in evidence, and shall show affirmatively that
the affiant is competent to testify to the matters related therein.” Fed. R. Civ. P. 56(e). Unsworn
statements “do[] not meet the requirements of Fed. Rule Civ. Proc. 56(e)” and cannot be
considered by a district court in ruling on a summary judgment motion. Adickes v. S.H. Kress &
Co., 398 U.S. 144, 158 n.17, 90 S.Ct. 1598, 1608-09 n.17 (1970). Because the preliminary report
was submitted without attestation, it had no probative value and properly was not considered by
the district judge in ruling on the officers’ summary judgment motions.
        Carr and Wymbs also have complained that the account of Chris Peters, the teenager who
accompanied Officer Fortson on the night of the shooting, was not considered in deciding the
summary judgment motions. Peters was hiding behind a tree too far away from the shooting to
have given helpful information because he was not in a position to see the gun. Whether or not
Peters heard a gun being chambered is irrelevant; our analysis on qualified immunity review
concerns only what the police officers perceived to determine if they acted reasonably in this
situation.

                                                27
violation of substantive due process as to the shooting incident in which he was

involved. Hope, U.S. at __, 122 S.Ct. at 2513. Therefore, Officers Tatangelo,

Fortson, and Mercer28 are entitled to qualified immunity on Wymbs’s substantive

due process claim. Jones, 121 F.3d at 1461.

B. Denial of Medical Care

       Carr contends that Officers Tatangelo, Fortson, and Mercer denied his

Fourteenth Amendment substantive due process rights by failing to provide him

medical assistance after he was shot. To determine if the officers are entitled to

qualified immunity on this claim, we must decide whether Carr’s allegation has

stated a constitutional violation. Hope, 536 U.S. at __, 122 S.Ct. at 2513. If Carr

has not stated an established constitutional right, then the district judge

appropriately accorded the officers qualified immunity.




       28
           Inasmuch as Officers Fortson and Tatangelo are entitled to qualified immunity for
Wymbs’s substantive due process claim for their action of defensive shooting, Officer Mercer is
entitled to qualified immunity for his inaction under the circumstances. Officer Mercer was
positioned across the street to the side of the Carr house when the shooting occurred. He never
drew his weapon, fired his weapon, or spoke to Carr or Wymbs. Moreover, at the relevant time,
Wymbs was not even aware that Officer Mercer was present. Wymbs Dep. at 105. From across
the street, Officer Mercer could not see the rapidly escalating surveillance situation. It is not
credible even to postulate that he had a reasonable opportunity to prevent the shooting. See Riley
v. Newton, 94 F.3d 632, 635 (11th Cir. 1996) (“Because [the government official] had no reason
to expect the use of excessive force until after it occurred, he had no reasonable opportunity to
protect [the arrestee], and the obligation to take steps to protect him never arose.”).

                                               28
      Carr bases his constitutional right to medical assistance from the officers

who injured him on the Supreme Court’s recognition that the Fourteenth

Amendment substantive due process clause “require[s] the responsible

government or governmental agency to provide medical care to persons . . . who

have been injured while being apprehended by the police.” City of Revere v.

Massachusetts Gen. Hosp., 463 U.S. 239, 244, 103 S.Ct. 2979, 2983 (1983). He

augments this constitutional right with our circuit law providing that “[d]eliberate

indifference to serious medical needs may be shown by failure to provide prompt

attention to those needs by delaying necessary medical treatment for nonmedical

reasons.” Thomas v. Town of Davie, 847 F.2d 771, 772-73 (11th Cir. 1988).

These cases are inapposite to Carr’s situation.

      City of Revere concerns individuals being apprehended by police officers to

be taken into custody. The Supreme Court also has recognized “that when the

State takes a person into its custody and holds him there against his will, the

Constitution imposes upon it a corresponding duty to assume some responsibility

for his safety and general well-being.” DeShaney v. Winnebago County Dep’t of

Soc. Servs., 489 U.S. 189, 199-200, 109 S.Ct. 998, 1005 (1989). Thus, the Court

has noted a general constitutional right to medical care under the cruel and

unusual punishment clause of the Eighth Amendment for convicted prisoners and

                                         29
under the substantive due process clause for pre-trial detainees under the

Fourteenth Amendment. Lancaster v. Monroe County, Ala., 116 F.3d 1419, 1425

n.6 (11th Cir. 1997). The Court additionally has recognized a substantive due

process right to medical care for persons whose liberty has been restrained by

confinement in a mental institution, incarceration, or arrest and concluded that

“[t]he ‘process’ that the Constitution guarantees in connection with any

deprivation of liberty thus includes a continuing obligation to satisfy certain

minimal custodial standards.” Collins v. City of Harker Heights, Tex., 503 U.S.

115, 127-28, 112 S.Ct. 1061, 1070 (1992). Carr, however, was not apprehended,

being apprehended, or otherwise being taken into custody by Officers Fortson and

Tatangelo when he was shot. None of these cases relating to provision of medical

assistance where one’s liberty has been restrained are applicable to Carr’s

situation.

      Implicit in our Thomas decision concerning deliberate indifference to

serious medical needs is knowledge that the medical need exists. It is clear from

the record in this case that the police officers did not know that Carr was injured

when he ran back across the street into his house. Carr even outran Wymbs and

was able to dive in his front door. Indeed, Carr did not know that he had been shot

until after he was inside his house. If Carr had fallen bleeding in front of Officers

                                         30
Tatangelo and Fortson after he was shot, then they would have been aware that he

had medical needs that required attention. On the facts of this case, however, the

officers did not discover that Carr had been shot until after he had been taken from

the scene by ambulance to a hospital for the medical care that he needed.29 We

have not located any case that would require police officers potentially to

endanger their lives by entering hostile territory involving gunfire to check to see

if perpetrators who ran from the scene, visibly unharmed, were in need of medical

assistance. We will not create such a requirement in this case,30 which, for

qualified immunity, would not be applicable to the officers when the shooting in

question occurred. Because Carr has not a stated cognizable constitutional claim

on the facts of this case relating to denial of medical assistance, Officers

Tatangelo, Fortson, and Mercer are entitled to qualified immunity.




       29
          We also note that the arrival of the ambulance and Carr’s transportation to the hospital
were expeditious. Given the brief time before Carr received the medical attention that he needed,
albeit with the assistance of other authorities, it does not appear that he could have been given
more prompt medical care, which essentially negates this aspect his substantive due process
claim.
       30
         The Supreme Court has admonished that judicial restraint “requires us to exercise the
utmost care whenever we are asked to break new ground in” substantive due process law: “As a
general matter, the Court has always been reluctant to expand the concept of substantive due
process because guideposts for responsible decisionmaking in this unchartered area are scarce
and open-ended.” Collins, 503 U.S. at 125, 112 S.Ct. at 1068.

                                               31
                               III. CONCLUSION

      Carr and Wymbs have appealed the district court’s granting qualified

immunity to the police officers involved in the challenged shooting incident based

on claims of excessive force under both the Fourth and Fourteenth Amendments

and denial of medical assistance under the Fourteenth Amendment. While the

officers may not have exhibited paradigmatic police work in the course of the

night and early morning hours in question, Carr and Wymbs have failed to state

constitutional violations or show that the officers’ conduct was unreasonable

under clearly established law on the objective facts of this case that would render

the officers liable for damages. Accordingly, the district court’s granting summary

judgment based on qualified immunity to Officers Tatangelo, Fortson, and Mercer

is AFFIRMED.




                                         32